Title: From Thomas Jefferson to Anthony Gerna, 18 May 1788
From: Jefferson, Thomas
To: Gerna, Anthony


          
            
              Sir
            
            Paris May 18. 1788.
          
          Not having heard from you since you left Paris I take the liberty of writing the present merely to ask whether I may expect from you the books of which I gave you a note. I also asked one of your catalogues of books printed in Dublin. Be so good as to send me a line in answer, inclosed to Mr. John Trumbull. No. 2. North street Rathbone place London. I am Sir your very humble servt.,
          
            Th: Jefferson
          
        